        Case 3:20-cv-00074-AC              Document 1   Filed 01/13/20   Page 1 of 15




Luke W. Reese, OSB No. 076129
lreese(alghrlawyers .com
GARRETT HEMANN ROBERTSON P.C.
1011 Commercial Street N.E.
Salem, Oregon 97301-1049
Tel:(503)581-1501
Fax:(503)581-5891
       Of Attorneys for Defendant G4S Secure Solutions (USA) Inc.


                              UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON

                                      PORTLAND DIVISION



 DAVID PITTS,                                           No.

                                     Plaintiff,
                                                        NOTICE OF REMOVAL
 vs.


 G4S SECURE SOLUTIONS (USA) INC.,
 a foreign business corporation;
 STEWART BECKER, an individual;
 PAUL TRAYNOR, an individual; and
 FACEBOOK, INC., a foreign business
 corporation,

                                 Defendants.

       Defendants G4S Secure Solutions (USA) Inc. ("G4S"); Stewart Becker; Paul Traynor;

and Facebook Inc. ("Defendants"), by and through counsel, Luke Reese and Garrett Hemami

Robertson PC, and consistent with 28 U.S.C. § § 1332, 1441, 1446, notify this Court that they

are removing this action, currently pending as Case Number 19CV50563 in the Circuit Court of

the State of Oregon for the County of Multnomah, to the United States District Court for the

District of Oregon. As grounds for removal, Defendants state as follows:

////

////
NOTICE OF REMOVAL:
Pitts v. G4S Secure Solutions (USA) Inc.
        Case 3:20-cv-00074-AC              Document 1   Filed 01/13/20    Page 2 of 15




        1. On or about December 12, 2019, Plaintiff, David Pitts ("Plaintiff), filed a lawsuit

in the Circuit Court for the State of Oregon, County of Multnomah, styled, David Pitts v. G4S

Secure Solutions (USA) Inc., Stewart Becker, Paul Traynor, and Facebook, Inc., Case

No. 19CV50563, arising out of Plaintiffs employment with G4S Secure Solutions (USA) Inc.

("G4S"). See Exhibit 1 - State Court Summons and Complaint.

       2. This Notice of Removal is timely under 28 U.S.C. § 1446 in that it was filed

within thirty (30) days of December 12, 2019, which is the date of service on the Defendants.

        3. Defendants filed this Notice of Removal on January 13, 2020.

        4. Removal on the basis of diversity jurisdiction and amount in controversy is

appropriate under the provisions of 28 U.S.C. § 1441.

                                               Diversity

        5. There is complete diversity between the parties to this lawsuit. "Diversity

jurisdiction is based on the status of the parties at the outset of the case." Harris v. Bankers

Life & Cas. Co., 425 F.3d 689, 696 (9th Cir. 2005) (citations omitted).

        6. Plaintiff, David Pitts, was a citizen of the State of Texas at the time this action

was filed. Defendants have no knowledge that Plaintiffs citizenship has changed between the

time this case was commenced and the time of filing this Notice of Removal.

        7. G4S is a corporation organized under the laws of the State of Florida with a

principal place of business in Florida. Under 28 U.S.C. § 1332(c)(l), G4S is a citizen of Florida.

        8. Facebook, Inc., is a corporation organized under the laws of the State of

California with a principal place of business in California. Under 28 U.S.C. § 1332(c)(l),

Facebook, Inc., is a citizen of California.

        9. Paul Traynor is a citizen of the State of California.


NOTICE OF REMOVAL:
Pitts v. G4S Secure Solutions (USA) Inc.
        Case 3:20-cv-00074-AC             Document 1   Filed 01/13/20    Page 3 of 15




        10. Stewart Becker is a citizen of the State of Washington.

        11. Thus, there is complete diversity of citizenship because no Defendant holds

citizenship in the same state as the Plaintiff. Glazer & Assocs. v. Teleport, Inc., 2001 U.S. Dist.

LEXIS 22830 * 4 (D. Or. Sept. 13, 2001).

                                     Amount in Controversy

        12. The amount in controversy, exclusive of interests and costs, exceeds $75,000.00

as required by 28 U.S.C. § 1332(a). Plaintiff seeks damages for each of the following:

               a. Economic damages of approximately $250,000.00;

               b. Non-economic damages of approximately $1,500,000.00;

               c. Punitive damages; and

               d. Costs and attorney fees.

        13. "When a complaint filed in state court alleges on its face an amount in

controversy sufficient to meet the federal jurisdictional threshold, the amount in controversy

requirement is presumptively satisfied...." Guglielmino v. McKee Foods Corp., 506 F.3d 696,

699 (9th Cir. 2007).

        14. The amount in controversy requirement is satisfied because Plaintiff's complaint

filed in state court affirmatively alleges the amount in controversy is $1,750,000.00 and far

exceeds thejurisdictional threshold. Id., Exhibit 1, Complaint, p. 1.

        15. Based on the facts and circumstances set forth above, this constitutes an action

which originally could have been brought before this Court under 28 U.S.C. § 1332 and which

may be removed by Defendants consistent with 28 U.S.C. § 1441(a).

////

////



NOTICE OF REMOVAL:
Pitts v. G4S Secure Soludons (USA) Inc.
         Case 3:20-cv-00074-AC             Document 1   Filed 01/13/20    Page 4 of 15




       16. The United States District Court for the State of Oregon is the proper judicial

district for removal, because Multnomah County, Oregon, is where the state court action is

currently pending.

       17. Venue is proper under 28 U.S.C. § 1441(a) and Local Rule 3-2(b) because this

Court is the United States District Court corresponding to the place, Circuit Court of Multnomah

County, where the action is pending.

       18. This action is not an action described in 28 U.S.C. § 1445.

       19. By virtue of this Notice of Removal, Defendants do not waive their right to

respond to Plaintiffs Complaint and/or assert any claims, defenses, or other motions.

       20. Consistent with 28 U.S.C. § 1446(a), a true and correct copy of all process,

pleadings, and orders served upon Defendants in this action as of the date of filing of this Notice

of Removal is attached and will be filed with the clerk of the Circuit Court of the State of Oregon

for the County ofMultnomah. See Exhibit 1.


       WHEREFORE, this action is properly removed from the Circuit Court ofMultnomah

County, Oregon, to this Court for all further proceedings.

       DATED thisl3th day of January 2020.

                             GARRETT HEMANN ROBERTSON P.C.




                                              Luke W. Reese
                                             OSB No. 076129
                                           Phone: 503-581-1501
                                            Fax: 503-581-5891
                                       lreese@ghrl.avwers.com
                                     Of Attorneys for Defendants




NOTICE OF REMOVAL:
Pitts v. G4S Secure Solutions (USA) Inc.
         Case 3:20-cv-00074-AC            Document 1      Filed 01/13/20   Page 5 of 15




                                   CERTIFICATE OF SERVICE

       I hereby certify that I caused to be served the foregoing Notice of Removal on the date
indicated below,

        [X] Via First-Class Mail with postage prepaid
        [X] Via Electronic Filing
        [ ] Via Facsimile Transmission
        [ ] Via Hand Delivery
        [ ] Via Overnight Delivery

to the following person(s) a true copy thereof, contained in a sealed envelope (if other than by
facsimile transmission), addressed to said person(s) at their last known addresses indicated
below:



                                Philip R. Anderson
                                Philip R. Anderson PC
                                747 SW Mill View Way
                                Bend OR 97702
                                OSB No.
                                Phone: 541-323-3977
                                 Email: phil(%praattQmeY.com
                                         Attorney for Plaintiff



        DATED January 13,2020.


                              GARRETT HEMANN ROBERTSON P.C.




                                             Luke W. ReSSe—
                                            OSB No. 076129
                                         l:reese@;ghria\\/yers.com
                                        Phone: 503-581-1501
                                          Fax: 503-581-5891
                                      Of Attorneys for Defendants




CERTIFICATE OF SERVICE;
Pitts v. G4S Secure Solutions (USA) Inc., et al.
                 Case 3:20-cv-00074-AC                        Document 1                Filed 01/13/20              Page 6 of 15


    ^                                                                                                                            / z. -/z - / ^
t


                                                                                                                  3'.6S~f1^

    1
    2
    3
    4

    5

    6
                                      IN THE CIRCUIT COURT OF THE STATE OF OREGON
    7
                                                    FOR THE COUNTY OF MULTNOMAH
    8
    9 DAVID PITTS,                                                                    Case No. 19CV50563
    10 i                               Plaintiff,
                                                                                      SUMMONS
    11                               V.

12 G4S SECURE SOLUTIONS (USA), Inc., a
   foreign business corporation; STEWART
13 BECKER, an individual; PAUL TRAYNOR,
   an individual; and FACEBOOK, INC., a
14 foreign business corporation,
    15                                    Defendants.
    16
    17 TO: (_G4S Secure Solutions (USA), IncJ
         I cToThe Frentice-Had Corporation System, Inc.
    18               1127 Broadway Street NE, Ste. 310
                     Salem, Oregon 97301
    19
    20    IN THE NAME OF THE STATE OF OREGON: You are hereby rsquired to appear and defend the complaint filed against you In the above
         entitled action within 30 days from the date of service of this Summons upon you; and if you fail to appear and defend, for want thereof,
         plaintiff will apply to the court for the relief demanded in the complaint.
    21
         NOTICE TO THE DEFENDANT: READ THESE PAPERS CAREFULLYI
    22
             You must "appear" in this case or the other side will win automatically. To 'appsar* you must flle with the court a legal document called a
    23     "motion" or "answer". The "motion" or "answer" must be given to the court derk or administrator within thirty 30 days along with the required
           filing fee. It must be In proper form and have proof of service on the plaintiff's attorney or, If the plaintiff does not have an attorney, proof of
           service upon the plaintiff. If you have any questions, you should see an attorney Immediately.
    24        If you need help in finding an attorney, you may contact the Oregon State Bar's Lawyer Referral Service online at www.oregonstatebar.org
          or by calling (503) 684-3763 or toll free in Oregon at (800) 452-7636.
    25
                                                                           By /s/Philip R. Anderson
    26 I                                                                     Philip R. Anderson, OSB #952023
                                                                              Of Attorneys far Plaintiff



           Page 1 -SUMMONS                                                                                      PHILIP R, ANDERSON, P,C.
                                                                                                                  747S.W. Mill View Way
                                                                                                                     Bend. OR 97702
                                                                                                                Tel8phone:(541)323-3977


                                                                                                                        Exhibit 1, Page 1 of 10
                   Case 3:20-cv-00074-AC                        Document 1               Filed 01/13/20              Page 7 of 15


    •<
(




    1
    2    State of Oregon                             )
         County of Deschutss                         )ss.

    3        I, the undersigned attorney of record for plaintiff, certify that the attached are true and correct copies of the original summons and
         complaint In the above entitled cause.
    4                 Dated this 12th day of December, 2019.

    5                                                                     By/s/Philip R. Anderson
                                                                           Philip R. Andersen, OSB #952023
                                                                            Of Attorneys for Plaintiff
    6
          TO THE OFFICER OR OTHER PERSON SERVING THIS SUMMONS: You are hereby directed to serve a copy of the within summons,
    7    together with a copy of the complaint upon the G4S (Secure Solutions (USA), Inc., c/o Its registered agent The Prentice-Hall Corporation
         System, Inc.

    8
                                                                           By /s/Philip R. Anderson
    9
                                                                             Philip R. Andereon, OSB #952023
                                                                             Of Attorneys for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
    23
24       i

         !
    25
    26                                                                                                                                                I




             Page 2-SUMMONS                                                                                     PHILIP R. ANDERSON, P.O.
                                                                                                                  747 S,W, Mill View Way
                                                                                                                     Bend, OR 97702
                                                                                                                 Telephone: (541) 323-3977


                                                                                                                        Exhibit 1, Page 2 of 10
          Case 3:20-cv-00074-AC        Document 1        Filed 01/13/20      Page 8 of 15


t




    1
    2
    3
    4
    5
                       IN THE CIRCUIT COURT OF THE STATE OF OREGON
    6
                                FOR THE COUNTY OF MULTNOMAH
    7
    8 DAVID PITTS,                                   Case No. 19CV50563
    9                   Plaintiff,
                                                     COMPLAINT (ORS ch.659A
10                    V.                             discrimination,Whistleblowing
                                                     discrimination, negligence)
11 G4S SECURE SOLUTIONS (USA), Inc., a
   foreign business corporation; STEWART             Amount in Controversy:
12 BECKER, an individual; PAUL TRAYNOR,              $1,750,000.00
   an individual; and FACEBOOK, INC., a
13 foreign business corporation,                     NOT SUBJECT TO MANDATORY
                                                     ARBITRATION
14                       Defendants.
                                                     Filing Fee Statute: ORS 21.160(d)
15
16
17          For his Complaint, Plaintiff alleges:
18                                                  1.

19          Defendant G4S Secure Solutions (USA), Inc. (hereinafter "G4S") is a foreign business
20 corporation, authorized to do and at material times doing business in the state of Oregon.
21                                                  2.
22          Defendant G4S maintains a business office in Multnomah County, Oregon.
23 Defendant G4S employs approximately 800 employees in Multnomah County, Oregon and
24 conducts regular and sustained business activity in Multnomah County, Oregon.
25                                                  3.
26          Defendant Facebook, Inc. (hereinafter "Facebook"), is a foreign business corporation


        Page 1 -COMPLAINT                                                 PHILIP R. ANDERSON, P.O.
                                                                            747 S.W. Mill View Way
                                                                               Bend, OR 97702
                                                                          Tetephone:(541)323.3977


                                                                                Exhibit 1, Page 3 of 10
                 Case 3:20-cv-00074-AC      Document 1       Filed 01/13/20      Page 9 of 15


             t

I




    1 authorized to do and at material times doing business in the state of Oregon, with regular
    2 and sustained business activities in Multnomah County, Oregon.
    3                                                  4.
    4             Defendant Stewart Becker ("Becker") was at all material times a manager in the
    5 employ of Defendant G4S acting within the course and scope of his employment with
    6 Defendant G4S.
    7                                                   5.
    8             Defendant Paul Traynor (hereinafter "Traynor") was at all material times a manager in
    9 the employ of Defendant G4S acting within the course and scope of his employment with
    10 Defendant G4S.
    11
    12                       FIRST CLAIM (ORS 659A.030(f) - vs. Defendants G4S
         )


    13 I                                                6.
    14            Paragraphs 1 through 5 are hereby incorporated as though fully set forth herein.
    15                                                  7.
    16            Defendant G4S employed Plaintiff from on or about June 23, 2017 to July 11, 2018,
    17 first as a shift supervisor and then, following a promotion, as site supervisor at Facebook's
    18 Data Center.
    19                                                  8.

    20             During his employment with Defendant G4S, and within the scope of his job duties,
    21 Plaintiff reported and/or opposed numerous incidents of actual or alleged unlawful
    22 employment practices-including race discrimination, sexual harassment and violation of the
    23 Oregon Family Medical Leave Act by-supporting and assisting numerous security officers in
    24 their complaints of unlawful employment practices and opposing attempts by Defendant G4S
    25 to systematically cleanse the Facebook worksite of qualified Hispanic security officers in

    26 favor of white males under the pretext of hiring security officers with military and/or law



             Page 2 -COMPLAINT                                             PHILIP R. ANDERSON, P.O,
                                                                               747 S.W. Mill View Way
                                                                                  Bend, OR 97702
                                                                              Telephone; (541) 323.3977

                                                                                    Exhibit 1, Page 4 of 10
                                        f
        Case 3:20-cv-00074-AC          Document 1      Filed 01/13/20     Page 10 of 15




                                                                                                        i
 1 enforcement backgrounds.
 2                                                  9.
 3          Defendant G4S terminated Plaintiffs employment and otherwise discriminated against
 4 Plaintiff in the terms, conditions or privileges of his employment because of Plaintiff's
 5 opposition to unlawful employment practices and/or his assistance with other employees'
 6 complaints of unlawful employment practices, and/or his association with Hispanic security
 7 officers, in violation of Oregon Revised Statute 659A.030(f).
 8                                                 10.
 9          As a result of Defendant G4S's violation(s), Plaintiff has suffered and will suffer
10 economic damage in an amount to be proved at trial, including but not limited to damages for
11 loss of employment, lost wages, loss of increased pay, loss of future income, loss of paid
12 time off, and loss of retirement and fringe benefits, in an amount to be proved at trial, which
13 is alleged to be $250,000.00.
14                                                  11.
15          As a further result of Defendant G4S's violation, Plaintiff has suffered and will suffer
16 from, inter alia, anger, frustration, depression humiliations, anxiety, emotional pain, mental
17 anguish, and loss of life, all to his non-economic damage in an amount to be proven at trial,
18 which is alleged to be $1,500,000.00.

19                                                  12.
20          Defendants' acts were malicious and/or reckless, and Plaintiff reserves the right to
21 allege punitive damages. ,
22                                                  13.
23          Pursuant to ORS 20,107 and 659A.885, Plaintiff is entitled to an award of reasonable
24 attorney fees, expert witness fees, costs and disbursements incurred herein.
25
26 ///



     Page 3 -COMPLAINT                                                  PHILIP R.ANDERSON.P.C.
                                                                          747 S.W. Mill View Way
                                                                             Bend, OR 97702
                                                                         Tel8phone:(541)323-3977


                                                                              Exhibit 1, Page 5 of 10
        Case 3:20-cv-00074-AC         Document 1      Filed 01/13/20      Page 11 of 15




 1
                     SECOND CLAIM (ORS 659A.030(a) - vs. Defendants G4S
2                                                 14.
3
           Paragraphs 1 through 8 and 10 through 13 are hereby incorporated as though fully set
4 forth herein.
 5                                                15.
6           Defendant G4S terminated Plaintiff's employment because of his association with
7    Hispanic security officers, in violation of Oregon Revised Statute 659A.030(a).
 8
9                     THIRD CLAIM (ORS 659A.030(b) - vs. Defendants G4S
10                                                16.
11          Paragraphs 1 through 8 and 10 through 13 are hereby incorporated as though fully set
12 forth herein.
13                                                17.
14          Defendant G4S discriminated against Plaintiff in the terms, conditions or privileges of
15   his employment because of his association with Hispanic security officers, in violation of
16 Oregon Revised Statute 659A.030(b).
17
18                    FOURTH CLAIM (ORS 659A.199) -vs. Defendants G4S
19                                                18.
20          Paragraphs 1 through 8 and 10 through 13 are hereby incorporated as though fully set
21 forth herein.
22                                                19.
23          Defendant G4S discharged and/or otherwise discriminated or retaliated against
24 Plaintiff in the terms, conditions or privileges of his employment because Plaintiff in good
25 faith reported information that Plaintiff believed was evidence of a violation of a state or
26 t federal law, rule or regulation, in violation of ORS 659.199(a).



     Page 4 -COMPLAINT                                                  PHILIP R.ANDERSON, P.O.
                                                                         747 S.W. Mill View Way
                                                                             Bend, OR 97702
                                                                        Telaphone: (541) 323-3977


                                                                              Exhibit 1, Page 6 of 10
             Case 3:20-cv-00074-AC        Document 1      Filed 01/13/20     Page 12 of 15



     I!
                                                                                                           t




 1                FIFTH CLAIM (ORS 659A.030 (g))- vs. Defendants Becker and Traynor
2                                                     20.
3                     Paragraphs 1 through 19 are hereby incorporated as though fully set forth
4 herein.
5                                                     21.
6               Defendant Stewart Becker (hereinafter "Becker") aided, abetted, incited, compelled or
7 ^ coerced Defendant G4S's unlawful practices set forth above,
8                                                     22.
9               Defendant Paul Traynor (hereinafter "Traynor") aided, abetted, incited, compelled or
10 coerced Defendant G4S's unlawful practices set forth above.
11
12                        SIXTH CLAIM FOR RELIEF (Negligence)—vs. Facebook
13                                                    23.
14                     Paragraphs 1 through 8 and 10 through 12 are hereby incorporated as though
15 fully set forth herein.
16                                                    24.
17              Plaintiff and others reported the unlawful and discriminatory employment practices set
18 forth herein directly to Defendant Facebook's management.
19                                                    25.
20              Facebook failed and neglected to correct G4S in its implementation of its unlawful and
21        discriminatory acts and failed and neglected to adequately supervise G4S, thereby allowing
22        G4S to continue its implementation of unlawful and discriminatory employment policies as
23 set forth herein.
24                                                    26.
25              Facebook's negligence as set forth above created a reasonably foreseeable risk that
26        G4S would discriminate and retaliate against Plaintiff in one or more of the manners set forth


          Page 5-COMPLAINT                                                 PHILIP R, ANDERSON, P.C.
                                                                             747 S.W. Mill View Way
                                                                                Bend, OR 97702
                                                                           Telephone: (541) 323-3877


                                                                                 Exhibit 1, Page 7 of 10
            Case 3:20-cv-00074-AC       Document 1      Filed 01/13/20     Page 13 of 15



     11



 1 herein.
2                                                   27.
3             As a result of Facebook's negligence, Plaintiff suffered the damages set forth in
4 paragraphs 10 and 11, above.

5

6            SEVENTH CLAIM FOR RELIEF (Breach of Contact)—vs. Defendants G4S and
7                                                Facebook
 8                                                  28.
 9            Paragraphs 1 through 8 and 10 through 12 are hereby incorporated as though fully set
10M forth herein.
11                                                  29.
12 :!
   II         Defendants G4S and Facebook were parties to a Security Services Agreement
13 related to G4S's provision of security services at Facebook's Data Center.
14                                                  30.
15            Facebook and G4S intended the Security Services Agreement to benefit third parties,
16 including Plaintiff, in regard to the maintenance of a safe and non-discriminatory workplace.
17                                                   31.
18            The Security Services Agreement required Defendant G4S to maintain a safe and
19 non-discriminatory workplace and to specifically comply with the non-discrimination
20 provisions of Executive Order 11246 and related laws, regulations and policies prohibiting
21 discrimination.
22                                                   32.
23            The Security Services Agreement required Defendant Facebook to cooperate with
24 G4S to evaluate, identify and address risk and exposure related to workplace safety and
25 compliance, including incidents of alleged discrimination.
26                                                   33.



          Page 6 -COMPLAINT                                              PHILIP R. ANDERSON, P.O.
                                                                           747 S.W. Mill View Way
                                                                              Band, OR 97702
                                                                          Tel8phone:(541)323-3977

                                                                               Exhibit 1, Page 8 of 10
          Case 3:20-cv-00074-AC       Document 1       Filed 01/13/20      Page 14 of 15




  I
 1          Defendants G4S and Facebook breached the Security Services Agreement by failing
2 to comply with non-discrimination laws, ignoring and failing to address reported concerns of

3 racial discrimination, failing to carry out their obligations to maintain a safe and non-
4 discriminatory workplace in good faith, and failing to deal fairly with Plaintiff in regard to his
5il reports and concerns about racial discrimination in the workplace.
    I



6                                                  34.
7           As a result of Defendants' breaches, Plaintiff suffered the economic damages set forth
8 in paragraph 10, above.
9           WHEREFORE, Plaintiff prays for judgment as follows:
10          FIRST, SECOND, THIRD AND FOURTH CLAIMS: against Defendant G4S in the
11 amount of $1,750,000; for'post-judgment interest at the statutory rate; for Plaintiff's
12 reasonable attorney fees, witness fees, costs and disbursements; and such further relief as
13 the court may deem equitable and just.
14          FIFTH CLAIM: against Defendants Becker and Traynor, jointly and severally with
15 Defendant G4S, in the amount of $1,750,000; for post-judgment interest at the statutory rate;
16 for Plaintiff's reasonable attorney fees, witness fees, costs and disbursements; and such
17 further relief as the court may deem equitable and just.
18          SIXTH CLAIM: againstDefendant Facebook, jointly and severally with Defendants
19 Becker, Traynor and G4S, in the amount of $1,750,000; for post-judgment interest at the
20 statutory rate; for Plaintiffs costs and disbursements; and such further relief as the court may
21 deem equitable and just.
22          SEVENTH CLAIM: against Defendants G4S and Facebook, jointly and severally, in
23 the amount of $250,000.00; for post-judgment interest at the statutory rate; for Plaintiff's
24 costs and disbursements; and such further relief as the court may deem equitable and just.
25          DATED this 25th day of November, 2019.
26



        Page 7 -COMPLAINT                                                PHILIP R. ANDERSON, P.O.
                                                                           747 S.W. Mill View Way
                                                                              Bend, OR 97702
                                                                          Telephone: (541) 323-3977


                                                                               Exhibit 1, Page 9 of 10
             Case 3:20-cv-00074-AC   Document 1     Filed 01/13/20     Page 15 of 15



     1.1




1 i1                                 PHILIP R. ANDERSON, P.O.
                                     /s/Philip R. Anderson
2i'
                                     Phi!ip-R:Anderson,OSB No. 952023
3                                    Attorney for Plaintiff

4                                    TRIAL ATTORNEY:
                                     Philip R. Anderson, OSB No. 952023
5
6
7
8
9
10
11
12
13
14
      II
15
16
17
18
19
20
21
22
23
24
25
26



           Page 8 -COMPLAINT                                         PHILIP R. ANDERSON, P.O.
                                                                       747 S.W. Mill View Way
                                                                          Bend, OR 97702
                                                                     Telephone:(541)323-3977

                                                                         Exhibit 1, Page 10 of 10
